DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-21, drawn to a separator for a lithium-ion secondary battery, comprising a microporous film.
Group II, claims 22-29, drawn to a separator for a lithium-ion secondary battery, comprising a microporous film, wherein the separator has a puncture depth of 2.5mm or more.
Group III, claims 30-41, drawn to a method of improving a puncture depth of a separator for a lithium-ion secondary battery.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of “a separator for a lithium-ion secondary battery, comprising a microporous film,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR 20160065692 A) (English machine translation provided herein).  
Lee discloses a separator for a lithium-ion secondary battery, comprising a microporous film (machine translation; [0001]-[0002]), wherein the microporous film comprises: a polyolefin resin (A) (original publication; Fig. 1; 10) (machine translation; [0050]-[0051]; porous polypropylene film).
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of “a separator for a lithium-ion secondary battery, comprising a microporous film,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR 20160065692 A) (English machine translation provided herein).  
Lee discloses a separator for a lithium-ion secondary battery, comprising a microporous film (machine translation; [0001]-[0002]), wherein the microporous film comprises: a polyolefin resin (A) (original publication; Fig. 1; 10) (machine translation; [0050]-[0051]; porous polypropylene film).
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “a separator for a lithium-ion secondary battery, comprising a microporous film, wherein the microporous film comprises: a polyolefin resin (A) as a major component; and at least one area of surfaces of micropores in the microporous film is coated with a resin (B) different from the polyolefin resin (A),” this technical feature is not a special Lee et al. (KR 20160065692 A) (English machine translation provided herein).  
Lee discloses a separator for a lithium-ion secondary battery, comprising a microporous film (machine translation; [0001]-[0002]), wherein the microporous film comprises: a polyolefin resin (A) (original publication; Fig. 1; 10) as a major component (machine translation; [0050]-[0051]; porous polypropylene film); and at least one area of surfaces of micropores in the microporous film is coated with a resin (B) (machine translation; [0052]-[0055]; comprising polyethylene, Al2O3, and polyvinyl acetate) different from the polyolefin resin (A) (original publication; Fig. 1; 40a, 40b).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Group I is elected, the following species must be elected (select one of either Species I or Species II):
Species I, claim 19, drawn to wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), calendering the TD-stretched product, and subsequently impregnating the calendered product with the resin (B).
Species II
If Group II is elected, the following species must be elected (select one of either Species III or Species IV):
Species III, claim 25, drawn to wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), calendering the TD-stretched product, and subsequently impregnating the calendered product with the resin (B).
Species IV, claim 26, drawn to wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), impregnating the TD-stretched product with the resin (B), and subsequently calendering the impregnated product.
If Group III is elected, the following species must be elected (select one of either Species V or Species VI ):
Species V, claim 31, drawn to wherein the step (2) is carried out by coating the at least one area of surfaces of micropores with a solution in which the resin (B) is dissolved or dispersed.
Species VI, claim 32, drawn to wherein the step (2) is carried out by impregnating the microporous film with a solution in which the resin (B) is dissolved or dispersed.
The one or more species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-II lack unity of invention because even though the inventions of these groups require the technical feature of the separator for a lithium-ion secondary battery of claim 18 which reads “wherein the microporous film is obtainable by stretching the precursor in at least a  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR 20160065692 A) (English machine translation provided herein).  
Lee discloses a separator for a lithium-ion secondary battery, comprising a microporous film (machine translation; [0001]-[0002]), wherein the microporous film comprises: a polyolefin resin (A) (original publication; Fig. 1; 10) as a major component (machine translation; [0050]-[0051]; porous polypropylene film); and at least one area of surfaces of micropores in the microporous film is coated with a resin (B) (machine translation; [0052]-[0055]; comprising polyethylene, Al2O3, and polyvinyl acetate) different from the polyolefin resin (A) (original publication; Fig. 1; 40a, 40b), wherein the microporous film is obtainable by stretching a precursor comprising the polyolefin resin (A) (machine translation; [0051]), and subsequently impregnating the stretched product with the resin (B) (machine translation; [0055]), wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD) (machine translation; [0051]), and subsequently impregnating the TD-stretched product with the resin (B) (machine translation; [0055]).
Species III-IV lack unity of invention because even though the inventions of these groups require the technical feature of the separator for a lithium-ion secondary battery of claim 24 this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR 20160065692 A) (English machine translation provided herein).  
Lee discloses a separator for a lithium-ion secondary battery, comprising a microporous film (machine translation; [0001]-[0002]), and further discloses a method of making the separator comprises: extruding polypropylene resin at 230 ºC (machine translation; [0050]), cooling and subjecting the polypropylene resin to cast rolling to form a polypropylene film (machine translation; [0050]), uniaxially stretching the polypropylene film in the machine direction (machine translation; [0051]; longitudinal direction), uniaxially stretching the polypropylene film in the traverse direction to obtain a microporous polypropylene film (machine translation; [0051]; width direction) (original publication; Fig. 1; 10), coating at least one area of surfaces of micropores in the microporous polypropylene film with a resin (B) (machine translation; [0052]-[0055]; comprising polyethylene, Al2O3, and polyvinyl acetate) different from the polyolefin resin (A) (original publication; Fig. 1; 40a, 40b), and subjecting the coated polypropylene microporous film to drying to form a coated polypropylene microporous film (machine translation; [055]).
The instant specification discloses a method of making the separator comprises: extruding polypropylene resin at 200 ºC [0113] , cooling and subjecting the polypropylene resin to cast rolling to form a polypropylene film [0113], uniaxially stretching the polypropylene film in the machine direction [0114], uniaxially stretching the polypropylene film in the traverse direction to obtain a microporous polypropylene film [0114], coating at least one area of surfaces of micropores in the microporous polypropylene film with a resin (B) different from the polyolefin resin (A) [0115], and subjecting the coated polypropylene microporous film to drying to form a coated polypropylene microporous film [0115].
Since Lee discloses a similar method of making the separator with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include “wherein the separator has a puncture depth of 2.5mm or more.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Lee to have the claimed puncture depth because the separator of Lee and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Lee further discloses wherein the microporous polyolefin film is obtainable by stretching a precursor comprising a polyolefin resin (A) (machine translation; [0051]), and subsequently impregnating the stretched product with a resin (B) different from the polyolefin resin (A) (machine translation; [0052]-[0055]; comprising polyethylene, Al2O3, and polyvinyl acetate), and wherein the microporous polyolefin film is obtainable by stretching the precursor in at least a transverse direction (TD) (machine translation; [0051]; width direction), and subsequently impregnating the TD-stretched product with the resin (B) (machine translation; [0052]-[0055]; comprising polyethylene, Al2O3, and polyvinyl acetate).
Species V-VI lack unity of invention because even though the inventions of these groups require the technical feature of  the method improving a puncture depth of a separator for a lithium-ion secondary battery of claim 30 which reads “comprising the steps of: (1) providing a microporous film comprising a polyolefin resin (A) as a major component; (2) coating at least  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (KR 20160065692 A) (English machine translation provided herein).  
Lee discloses a method of improving a puncture depth of a separator for a lithium-ion secondary battery (machine translation; [0050]-[0055]), comprising the steps of: (1) providing a microporous film (original publication; Fig. 1; 10) comprising a polyolefin resin (A) as a major component (machine translation; [0050]-[0051]; porous polypropylene film); (2) coating at least one area of surfaces of micropores in the microporous film with a resin (B) different from the polyolefin resin (A), to form a coated microporous film (machine translation; [0052]-[0055]; comprising polyethylene, Al2O3, and polyvinyl acetate); and (3) forming the separator with the coated microporous film (machine translation;[0055]) (original publication; Fig. 1).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 22, and 30
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759